Citation Nr: 1033642	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  10-22 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for age-related macular 
degeneration.

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to January 
1946.  

These matters come before the Board of Veterans' Appeals (Board) 
from a June 2009 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

Concerning the instant claim seeking service connection for age-
related macular degeneration, the Board observes that the Veteran 
submitted a claim in February 1946 - more than 50 years ago - for 
"poor vision."  The claim was considered and denied in a 
September 1946 rating decision, at which time the RO denied 
service connection for "defective vision."  The Veteran did not 
appeal this decision.

The Veteran submitted a claim years later, in August 2008 (see VA 
Form 21-4138), seeking service connection for, in pertinent part, 
macular degeneration.  The June 2009 rating decision on appeal 
denied reopening that claim on the basis that new and material 
evidence was not submitted.  The RO noted at that time that 
service connection for defective vision was previously denied in 
a September 1946 rating decision, and since the Veteran did not 
perfect a timely appeal, that decision had became final.

The Board is of the opinion, as argued by the Veteran's 
accredited representative as part of a June 2010 Written Brief 
Presentation, that although service connection for "defective 
vision" was previously denied, a claim based on a distinct and 
separate diagnosis is a new claim.  See Boggs v. Peake, 520 F.3d 
1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399, 401 (Fed. 
Cir. 1996).  Therefore, the Board has recharacterized the issue 
on appeal as entitlement to service connection for age-related 
macular degeneration.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's 
diagnosed age-related macular degeneration is related to active 
service.

2.  The Veteran has a current hearing loss disability which meets 
VA standards for service connection under 38 C.F.R. § 3.385, and 
a physician has opined as to the positive etiological-
relationship between this hearing loss and the Veteran's military 
service.  

3.  The Veteran's tinnitus is associated with or related to his 
service-connected bilateral hearing loss.


CONCLUSIONS OF LAW

1.  Age-related macular degeneration was not incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.385 (2009).

2.  Bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.385 (2009).

3.  Resolving reasonable doubt in favor of the Veteran, tinnitus 
is proximately due to or the result of service-connected 
bilateral hearing loss.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 
38 C.F.R. § 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

With regard to the appeal of the claims for service connection 
for hearing loss and tinnitus, the Board has granted the 
veteran's claims for service connection for those disabilities in 
the decision below, and therefore the benefits sought on appeal 
have been granted in full.  Accordingly, regardless of whether 
the notice requirements of the law have been met in this case, no 
harm or prejudice to the appellant has resulted.  See, e.g., 
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Concerning the appeal of the claim for service connection for 
macular degeneration, the RO sent the Veteran a letter in October 
2008, prior to the initial adjudication of his claim in June 
2009, which met the notice requirements for a claim for service 
connection.  Specifically, VA informed him in the letter about 
the information and evidence necessary to substantiate the claim 
for service connection including the need for evidence showing 
the existence of a disability and a connection between his 
service and that disability on page 6 of the letter under the 
caption "What the Evidence Must Show."  On the same page, VA 
informed him "How VA Determines the Disability Rating" and gave 
him examples of evidence often used in assigning a disability 
rating.  On the next page of the letter, VA informed him "How VA 
Determines the Effective Date" and provided examples of the 
evidence it looks to establish an effective date.  

With regard to the information and evidence that VA would seek to 
provide and the information and evidence he was expected to 
provide, VA notified the Veteran in the October 2006 letter of 
what evidence he should provide on pages 1 through 3 of the 
letter of this requirement under the heading "What Do We Still 
Need from You?".  He was also informed of the evidence that VA 
would seek to provide on page 5 of the letter.  Accordingly, all 
notice requirements with regard to a claim for service connection 
have been met in this case.

Finally, the duty to assist the appellant also has been satisfied 
in this case.  Service treatment records and post-service private 
and VA medical records are in the claims file and were reviewed 
by both the RO and the Board in connection with the appellant's 
claim.  The appellant has not informed VA of any existing VA 
medical records which may be helpful in the adjudication of his 
claims.  VA is not on notice of any evidence needed to decide the 
claim which has not been obtained.  

The Board acknowledges that the Veteran has not had a VA 
examination specifically for his current claim seeking service 
connection for age-related macular degeneration.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.  The Board 
concludes an examination is not needed in this case because the 
Veteran's service treatment records are absent for evidence of 
findings related to macular degeneration, and his post-service 
medical records are absent for evidence of macular degeneration 
until many years after the Veteran's separation from service.  
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because there 
was no reasonable possibility that such an opinion could 
substantiate the Veteran's claim because there was no evidence, 
other than his own lay assertion, that "'reflect[ed] that he 
suffered an event, injury[,] or disease in service' that may be 
associated with [his] symptoms").

The first medical record on file pertaining to the Veteran's 
macular degeneration following his 1946 service discharge is 
dated in 2006, approximately 60 years after his release from 
active duty in January 1946.  In addition, there is no indication 
of that the current disability may be related to the Veteran's 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) 
(noting that the Board has no obligation to obtain a medical 
opinion when there is no competent evidence that the appellant's 
disability or symptoms are associated with his service).  
Accordingly, it is not necessary to obtain a medical examination 
or medical opinion in order to decide the claims in this case.  
38 C.F.R. § 3.159(c)(4)(i); see Duenas, 18 Vet. App. at 517, 
citing Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 
345 F.3d 1334, 1355-57 (Fed.Cir. 2003) (noting that a medical 
examination conducted in connection with claim development could 
not aid in substantiating a claim when the record does not 
already contain evidence of an inservice event, injury, or 
disease). 

For these reasons, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

Factual Background

In an August 2008 VA Form 21-4138, the Veteran claims that he has 
macular degeneration as a result of his being exposed to "the 
constant glare of the sun on the ocean aboard the aircraft 
carrier without eye protection."  Concerning bilateral hearing 
loss he asserts that his wife needs to shout for him to hear her.  
He adds that while in the military he worked as an aviation 
machinist mate which required him to work in close proximity to 
aircraft engines without hearing protection.  The Veteran's 
personnel records confirm that he served as an aviation 
machinists mate.  The Board thus concedes the Veteran's exposure 
to in-service acoustic trauma.  He also claims to have had both 
hearing loss and ringing in the ears essentially since his 
military service ended but that he never sought treatment.  

The appellant's service treatment records show that, pertinent to 
the claims on appeal, during a November 1942 enlistment 
examination clinical evaluation was normal.  Similar normal 
findings were reported on his January 1946 separation 
examination.  Specifically with regard to hearing loss, no 
audiometric testing was done at that time, and the normal 
findings were on whispered voice testing.

Post-service VA and private medical records have been associated 
with the Veteran's claims folder.  These records, dated from 2005 
to 2009, include an August 2005 VA progress note which contains 
diagnoses of bilateral hearing loss and bilateral macular 
degeneration and legal blindness.  Tinnitus was not diagnosed.  
The Veteran is also shown not to have complained of tinnitus 
symptoms.  An August 2006 VA outpatient record shows similar 
findings.  The August 2006 VA record also relects that the 
Veteran was status post laser surgery due to right eye retinal 
bleed and status post bilateral cataract extraction and lens 
implantation.

In an August 2006 letter, a private physician, S.J.P., MD, noted 
that he recently saw the Veteran for evaluation of a new macular 
hemorrhage in the right eye secondary to his exudative macular 
degeneration.  Outpatient private medical records, dated in 
November 2006 and August 2007, include diagnoses of exudative 
macular degeneration.  In a letter dated in May 2007, another 
private physician, D.M.W., MD, noted that the Veteran had age-
related macular degeneration.

Other private medical records, dated from 2006 to 2009, while 
showing audiologic impairment in the form of sensorineural 
hearing loss (see undated letters from Miracle-Ear, received by 
VA in August 2008 and February 2009), make no mention of the 
Veteran either having complained of, or having been diagnosed as 
having, tinnitus.  

Private hearing evaluation reports, dated in October 2006 and 
December 2008, include audio findings which appear to meet the 
puretone threshold requirements under 38 C.F.R. § 3.385 for 
bilateral hearing loss.  The reports do not include any notations 
concerning the presence of tinnitus.  

In the letter from Miracle-Ear, received by VA in February 2009, 
the Board Certified Hearing Instrument Specialist opined that the 
type of hearing loss found was consistent with noise-induced 
hearing loss most probably from impact noise of an explosion due 
to the head shadow effect in the right ear.  He added that this 
would "be consistent with military service."  A similar opinion 
was provided by the same audiological specialist in a letter 
received by VA in August 2008.  

An April 2009 letter from a private physician, D.M.W., MD, shows 
that the Veteran had been treated for a number of years and that 
he had irreversible age-related macular degeneration.  Right eye 
vision was noted to be significantly impaired.  

A November 2009 VA outpatient record shows a diagnosis of 
sensorineural hearing loss.  

A June 2010 letter from a private physician, J.H., MD., shows 
that he had treated the Veteran for the past 10 years.  The 
Veteran reported a history of in-service acoustic trauma stemming 
from his exposure to very loud aircraft noises without the use of 
hearing protection.  The physician noted that the Veteran did 
have significant hearing impairment, requiring hearing aids.  He 
added that it was well known that repetitive high decibel sound 
exposure can lead to hearing loss.  The physician opined that it 
was quite likely that the Veteran's hearing loss was related to 
that exposure.  

In a July 2010 letter, a private Board Certified Doctor of 
Audiology, J.P.G., MD., indicated that he had treated the Veteran 
including fitting him for hearing aids in 2009.  He added that 
the Veteran was in the military for more than three years, during 
which time he was exposed to loud noise without the aid of 
hearing protection.  He opined that the Veteran's current hearing 
loss was more likely than not related to his military noise 
exposure.  While this letter was received by the Board absent 
waiver of initial RO consideration, the Board finds that the 
Veteran is not prejudiced by its consideration of the additional 
evidence in the first instance, i.e., without remanding the case 
to the RO for initial review of the additional evidence (see 
Disabled American Veterans et al. v. Secretary of Veterans 
Affairs (DAV)), 327 F.3d 1339 (2003)), because this evidence is 
cumulative to, or duplicates, evidence that was already of 
record, and addresses matters not in dispute.  Here, the opinion 
set out in the July 2010 letter is essentially the same as was 
included in the June 2010 letter.  The Veteran is also not 
prejudiced because the Board has granted service connection in 
the decision below for hearing loss and tinnitus, a full grant of 
the benefits sought on appeal.

Law and Regulations

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110.  That an injury or disease occurred in service 
is not enough; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and (3) 
competent evidence of a nexus or connection between the disease, 
injury, or event in service and the current disability.  Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson 
v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the evidence be 
"competent."  However, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 
309 (2007).

For claims for service connection for hearing loss or impairment, 
VA has specifically defined what is meant by a current hearing 
loss "disability" for the purposes of service connection.  38 
C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
"[I]mpaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent."  38 C.F.R. § 3.385.  It is not necessary that this 
level of hearing disability be met in service.  Hensley, 5 Vet. 
App. at 159.  Rather, "[w]here the regulatory threshold 
requirements for hearing disability are not met until several 
years after separation from service, the record must include 
evidence of exposure to disease or injury in service that would 
adversely affect the auditory system and post-service test 
results meeting the criteria of 38 C.F.R. § 3.385."  The 
threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
See Hensley, 5 Vet. App. at 157.

Analysis

Age-Related Macular Degeneration

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against the grant 
of service connection for age-related macular degeneration.  The 
service treatment records are completely negative for clinical 
findings or complaints concerning macular degeneration (or any 
other eye-related disorder).  Subsequent to service, the Veteran 
initially sought service connection for his disorder in August 
2008.  See VA Form 21-4138.

The only evidence linking the Veteran's macular degeneration to 
his service is his own lay contentions.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see 
also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  

While acknowledging the Veteran's belief that his macular 
degeneration disability is due to service, it is well established 
that as a lay person, the Veteran is not considered capable of 
opining as to the nature or etiology of his disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Veteran is certainly 
competent concerning symptoms which are non-medical in nature; 
however, he is not competent to render a medical diagnosis or 
etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of observable 
symptomatology that is not medical in nature); see also Woehlaert 
v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are 
not conditions capable of lay diagnosis).

No medical evidence in the record indicates a relationship or 
association between active duty service and the Veteran's current 
age-related macular degeneration.  Moreover, as mentioned above, 
a VA examination here is not warranted as the Veteran's service 
treatment records are absent for evidence of findings relating to 
macular degeneration, and his post-service medical records are 
likewise absent of evidence of macular degeneration until many 
years after his separation from service.  Duenas, 18 Vet. App. at 
517, citing Paralyzed Veterans of Am. V. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed.Cir. 2003) (noting that a 
medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an inservice event, 
injury, or disease).     

In summary, the Board concludes that the preponderance of the 
evidence is against the claim because the record contains no 
competent evidence of macular degeneration in service or for many 
years thereafter and no evidence that macular degeneration may be 
associated with the claimed in-service event (exposure to the 
constant glare of the sun on the ocean).  Absent such evidence, 
service connection may not be granted.  38 C.F.R. § 3.303.

The Board also notes that while the Veteran currently has age-
related macular degeneration, the Veteran's service treatment 
records do not reflect any report of treatment afforded the 
Veteran for his eyes.  In addition, the Veteran was first 
diagnosed with macular degeneration in 2005, approximately 60 
years after his separation from service.  See Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the appellant failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there is 
no clinical documentation of his low back condition); Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has 
greater probative value than history as reported by the Veteran); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claim for service connection for age-related macular 
degeneration.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).  

Bilateral Hearing Loss and Tinnitus

Pure tone thresholds, in decibels, meeting the requirements for a 
current hearing loss "disability,"  as defined in 38 C.F.R. § 
3.385, were first documented in a private audiology examination 
conducted in October 2006, although it does not appear that the 
requisite speech discrimination testing was done at that time--VA 
regulations require that the Maryland CNC Test be used.  38 
C.F.R. § 3.385.  Pure tone thresholds meeting the requirements 
for a current hearing loss "disability" were also shown in a 
private audiology report, while not itself dated, which seems to 
indicated June 2008 findings.  Although the Board could remand 
for a VA examination to confirm these findings, instead the Board 
concludes, based on these findings, that the Veteran has a 
current hearing loss "disability" for service connection 
purposes.  38 C.F.R. §§ 3.159(c)(4), 3.385; cf. Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it 
is not permissible for VA to undertake additional development to 
obtain evidence against an appellant's case, VA must provide an 
adequate statement of reasons or bases for its decision to pursue 
such development where such development could be reasonably 
construed as obtaining additional evidence for that purpose).  
The remaining question is whether hearing loss had its onset in 
active service or is the result of a disease, injury, or event, 
in active service.

Concerning the latter, a private physician, J.H., MD., stated in 
a June 2010 letter that it was "quite likely" that the 
Veteran's hearing loss was attributable to his in-service noise 
exposure.  A similar positive nexus opinion was also provided by 
J.P.G., MD., dated in July 2010.  No opinion to the contrary is 
of record.  AS noted above in the Factual Background, the 
Veteran's personnel records confirm that he served as an aviation 
machinists mate, and the Board thus has conceded the Veteran's 
exposure to in-service acoustic trauma.  Accordingly, the Board 
concludes that the preponderance of the evidence in this case is 
in favor of the claim for service connection for bilateral 
hearing loss based on noise exposure in service.

With regard to the claim for tinnitus, the Board notes first that 
the Veteran's own statements are competent evidence to show that 
he has tinnitus since it is a subjective experience of ringing in 
the ears.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(finding veteran competent to testify to symptomatology capable 
of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived through 
the use of the five senses).  The Board does acknowledge that the 
record is absent of a medical opinion in the case as to whether 
tinnitus was related to active service.  However, now that the 
Board has concluded that service connection is warranted for 
bilateral hearing loss, the Board will not delay this case 
further by remanding for the opinion of an audiologist as to 
whether current complaints of tinnitus might be associated with 
the bilateral hearing loss on a secondary basis.  38 C.F.R. § 
3.310.  Concerning this, the Board notes that "an associated 
hearing loss is usually present" with tinnitus.  The Merck 
Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear 
Problems.  Conversely, tinnitus may occur as a symptom of nearly 
all ear disorders including sensorineural or noise-induced 
hearing loss.  Id.  Finally, the Board notes that "high 
frequency tinnitus usually accompanies [noise- induced] hearing 
loss."  The Merck Manual, Section 7, Ch. 85, Inner Ear.

While having to rely on its own reading of medical treatise 
evidence regarding a relationship between tinnitus and hearing 
loss is not evidence that the Board would find as useful as the 
report of a qualified examiner who discussed such a relationship 
in this particular case, the Board finds that the evidence 
provides a sufficient basis in this case on which to resolve 
reasonable doubt in favor of the Veteran rather than remanding 
the claim for a more complete opinion.  38 C.F.R. § 3.159(c)(4); 
cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting 
that, because it is not permissible for VA to undertake 
additional development to obtain evidence against an appellant's 
case, VA must provide an adequate statement of reasons or bases 
for its decision to pursue such development where such 
development could be reasonably construed as obtaining additional 
evidence for that purpose).  Accordingly, resolving reasonable 
doubt in favor of the Veteran, the Board will grant service 
connection for tinnitus.












	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for age-related macular 
degeneration is denied.

Subject to the provisions governing the award of monetary 
benefits, service connection for bilateral hearing loss is 
granted.

Subject to the provisions governing the award of monetary 
benefits, service connection for tinnitus is granted.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


